


Exhibit 10.54

 

EXECUTIVE SEVERANCE BENEFITS AGREEMENT

 

This EXECUTIVE SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is entered into
this fourth day of August, 2005 (the “Effective Date”), between ROBERT MCDOWELL,
PH.D. (“Executive”) and SUNESIS PHARMACEUTICALS, INC. (the “Company”). This
Agreement is intended to provide Executive with the compensation and benefits
described herein upon the occurrence of specific events.  Certain capitalized
terms used in this Agreement are defined in Article 6.

 

The Company and Executive hereby agree as follows:

 

ARTICLE 1



SCOPE OF AND CONSIDERATION FOR THIS AGREEMENT

 

1.1          Position and Duties.  Executive is currently employed by the
Company as Vice President, Discovery Chemistry.

 

1.2          Restrictions.  During his employment by the Company, Executive
agrees to the best of his ability and experience that he will at all times
loyally and conscientiously perform all of the duties and obligations required
of and from him as Vice President, Discovery Chemistry.  During the term of his
employment, Executive further agrees that he will devote all of his business
time and attention to the business of the Company, the Company will be entitled
to all of the benefits and profits arising from or incident to all such work,
services and advice, Executive will not render commercial or professional
services of any nature to any person or organization, whether or not for
compensation, without the prior written consent of the Board, and Executive will
not directly or indirectly engage or participate in any business that is
competitive in any manner with the business of the Company.  Nothing in this
Agreement will prevent Executive from accepting speaking or presentation
engagements in exchange for honoraria or from service on boards of charitable
organizations or otherwise participating in civic, charitable or fraternal
organizations, or from owning no more than one percent (1%) of the outstanding
equity securities of a corporation whose stock is listed on a national stock
exchange.

 

1.3          Confidential Information and Invention Assignment Agreement. 
Executive acknowledges that he has previously executed and delivered to an
officer of the Company the Company’s Confidential Information and Invention
Assignment Agreement (the “Confidentiality Agreement”) and that the
Confidentiality Agreement remains in full force and effect.

 

1.4          Confidentiality of Terms.  Executive agrees to follow the Company’s
strict policy that employees must not disclose, either directly or indirectly,
any information, including any of the terms of this Agreement, regarding salary,
bonuses, or stock purchase or option allocations to any person, including other
employees of the Company; provided, however, that Executive may discuss such
terms with members of his immediate family and any legal, tax or accounting
specialists who provide Executive with individual legal, tax or accounting
advice, and Executive may discuss such terms with other employees of the Company
on a need to know basis if required to carry out Executive’s duties as the
Company’s Vice President, Discovery Chemistry or at the request of the Board or
any other superior officer of the Company.

 

1.5          Benefits Upon Change of Control.  The Company and Executive wish to
set forth the compensation and benefits which Executive shall be entitled to
receive in the event of a Change of Control or if Executive’s employment with
the Company is terminated under the circumstances described herein.

 

1.6          Consideration.  The duties and obligations of the Company to
Executive under this Agreement shall be in consideration for Executive’s past
services to the Company, Executive’s continued employment with the Company, and
Executive’s execution of a release in accordance with Section 4.1.

 

ARTICLE 2



OPTION ACCELERATION

 

2.1          Change of Control Option Acceleration.  In the event of a Change of
Control, the vesting and/or exercisability of fifty percent (50%) of Executive’s
outstanding Stock Awards shall be automatically accelerated immediately prior to
the effective date of such Change of Control.

 

--------------------------------------------------------------------------------


 

2.2          Constructive Termination Option Acceleration.

 

(a)           In the event of a Covered Termination of Executive’s employment
prior to or more than twelve (12) months following the effective date of a
Change of Control, the vesting and/or exercisability of each of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
termination as to the number of Stock Awards that would vest over the twelve
(12) month period following the date of termination had Executive remained
continuously employed by the Company during such period.

 

(b)           In the event of a Covered Termination of Executive’s employment
within twelve (12) months following the effective date of a Change of Control,
the vesting and/or exercisability of one hundred percent (100%) of Executive’s
outstanding Stock Awards shall be automatically accelerated on the date of
termination.

 

2.3            Outstanding Stock Awards.  For the avoidance of doubt, the fifty
percent (50%), twelve (12) month and one hundred percent (100%) accelerated
vesting described in Sections 2.1 and 2.2 shall apply toward that portion of
Executive’s outstanding Stock Awards that are unvested as of the date of
accelerated vesting.

 

ARTICLE 3



SEVERANCE BENEFITS

 

3.1          Severance Benefits.  A Covered Termination of Executive’s
employment prior to or more than twelve (12) months following the effective date
of a Change of Control entitles Executive to receive the benefits set forth in
this Section 3.1.

 

(a)           Base Salary.  The Company shall pay to Executive an amount equal
to six (6) months’ Base Salary.  Such severance amount shall be paid over the
six (6) month period commencing on the date of termination in equal monthly
installments and shall be subject to all required tax withholding.

 

(b)           Health Benefits.  Provided that Executive elects continued
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall pay the premiums of Executive’s group
health insurance coverage, including coverage for Executive’s eligible
dependents, for a maximum period of six (6) months following such Covered
Termination; provided, however, that the Company shall pay premiums for
Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Covered Termination; provided,
further, that Executive shall be solely responsible for all matters relating to
his continuation of coverage pursuant to COBRA, including, without limitation,
the election of such coverage and the timely payment of premiums.  No premium
payments will be made following the effective date of Executive’s coverage by a
health insurance plan of a subsequent employer.  For the balance of the period
that Executive is entitled to coverage under federal COBRA law, if any,
Executive shall be entitled to maintain such coverage at Executive’s own
expense.

 

3.2          Change of Control Severance Benefits.  A Covered Termination of
Executive’s employment within twelve (12) months following the effective date of
a Change of Control entitles Executive to receive the benefits set forth in this
Section 3.2.

 

(a)           Base Salary.  The Company shall pay to Executive an amount equal
to nine (9) months’ Base Salary.  Such severance amount shall be paid in cash in
a lump sum within thirty (30) days following the Covered Termination and shall
be subject to all required tax withholding.

 

(b)           Bonus.  The Company shall pay to Executive an amount equal to nine
twelfths (9/12ths) of Executive’s target annual bonus for the fiscal year during
which the Covered Termination occurs, with such bonus determined assuming that
all of the performance objectives for such fiscal year have been attained.  Such
severance amount shall be paid in cash in a lump sum within thirty (30) days
following the Covered Termination and shall be subject to all required tax
withholding.

 

(c)           Health Benefits.  Provided that Executive elects continued
coverage under federal COBRA law, the Company shall pay the premiums of
Executive’s group health insurance coverage, including coverage for Executive’s
eligible dependents, for a maximum period of nine (9) months following such
Covered Termination; provided, however, that the Company shall pay premiums for
Executive’s eligible dependents only for coverage for which those eligible
dependents were enrolled immediately prior to the Covered Termination; provided,
further, that Executive shall be solely responsible for all matters relating to
his continuation of coverage pursuant to federal COBRA law, including, without
limitation, the election of such coverage and the timely payment of premiums. 
No premium payments will be made following the effective date of Executive’s
coverage by a health

 

2

--------------------------------------------------------------------------------


 

insurance plan of a subsequent employer.  For the balance of the period that
Executive is entitled to coverage under federal COBRA law, if any, Executive
shall be entitled to maintain such coverage at Executive’s own expense.

 

(d)           No Duplication of Benefits.  The payments and benefits provided
for in this Section 3.2 shall only be payable in the event of a Covered
Termination of Executive’s employment within twelve (12) months following the
effective date of a Change of Control.  In the event of a Covered Termination of
Executive’s employment prior to or more than twelve (12) months following a
Change Control, then Executive shall receive the payments and benefits described
in Section 3.1 and shall not be eligible to receive any of the payments and
benefits described in this Section 3.2.

 

3.3          Other Terminations.  If Executive’s employment is terminated by the
Company for Cause, by Executive other than pursuant to a Constructive
Termination or as a result of Executive’s death or disability, the Company shall
not have any other or further obligations to Executive under this Agreement
(including any financial obligations) except that Executive shall be entitled to
receive (a) Executive’s fully earned but unpaid base salary, through the date of
termination at the rate then in effect, and (b) all other amounts or benefits to
which Executive is entitled under any compensation, retirement or benefit plan
or practice of the Company at the time of termination in accordance with the
terms of such plans or practices, including, without limitation, any
continuation of benefits required by federal COBRA law or applicable law.  In
addition, subject to the provisions of the Company’s equity compensation plans
and the terms of Executive’s Stock Awards, if Executive’s employment is
terminated by the Company for Cause, by Executive other than pursuant to a
Constructive Termination or as a result of Executive’s death or disability, all
vesting of Executive’s unvested Stock Awards previously granted to him by the
Company shall cease and none of such unvested Stock Awards shall be exercisable
following the date of such termination.  The foregoing shall be in addition to,
and not in lieu of, any and all other rights and remedies which may be available
to the Company under the circumstances, whether at law or in equity.

 

3.4          Mitigation.  Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by any retirement benefits received by Executive after the date of
the Covered Termination.

 

3.5          Exclusive Remedy.  Except as otherwise expressly required by law
(e.g., COBRA) or as specifically provided herein, all of Executive’s rights to
salary, severance, benefits, bonuses and other amounts hereunder (if any)
accruing after the termination of Executive’s employment shall cease upon such
termination.  In the event of a termination of Executive’s employment with the
Company, Executive’s sole remedy shall be to receive the payments and benefits
described in this Agreement.

 

ARTICLE 4



LIMITATIONS AND CONDITIONS ON BENEFITS

 

4.1          Release Prior to Payment of Benefits.  Upon the occurrence of a
Covered Termination of Executive’s employment, and prior to the payment of any
benefits under this Agreement on account of such Covered Termination, Executive
shall execute a release (the “Release”) in the form attached hereto and
incorporated herein as Exhibit A or Exhibit B, as applicable.  Such Release
shall specifically relate to all of Executive’s rights and claims in existence
at the time of such execution and shall confirm Executive’s obligations under
the Confidentiality Agreement.  It is understood that, as specified in the
applicable Release, Executive has a certain number of calendar days to consider
whether to execute such Release, and Executive may revoke such Release within
seven (7) calendar days after execution.  In the event Executive does not
execute such Release within the applicable period, or if Executive revokes such
Release within the subsequent seven (7) day period, no benefits shall be payable
under this Agreement.

 

4.2          Termination of Benefits.  Benefits under this Agreement shall
terminate immediately if the Executive, at any time, violates any proprietary
information or confidentiality obligation to the Company, including, without
limitation, the Confidentiality Agreement.

 

ARTICLE 5



PARACHUTE PAYMENTS

 

5.1          Best Pay Provision.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any Payment under this
Agreement would, when combined with all other Payments Executive receives from
the Company or any successor or parent or subsidiary thereof, but for this
Article 5, be subject to the Excise Tax, then such Payments shall be either
(a) the

 

3

--------------------------------------------------------------------------------


 

full amount of such Payments or (b) such lesser amount (with cash payments being
reduced before stock option compensation) as would result in no portion of the
Payments being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local employment taxes,
income taxes and the Excise Tax, results in Executive’s receipt, on an after-tax
basis, of the greater amount of the Payments notwithstanding that all or some
portion of the Payments may be subject to the Excise Tax.

 

5.2          Determinations.  All determinations required to be made under this
Article 5, including whether and to what extent the Payments shall be reduced
and the assumptions to be utilized in arriving at such determination, shall be
made by the nationally recognized certified public accounting firm used by the
Company immediately prior to the Change of Control or, if such firm declines to
serve, such other nationally recognized certified public accounting firm as may
be designated by the Executive (the “Accounting Firm”).  The Accounting Firm
shall provide detailed supporting calculations both to the Company and the
Executive at such time as is requested by the Company.  All fees and expenses of
the Accounting Firm shall be borne solely by the Company.  Any determination by
the Accounting Firm shall be binding upon the Company and the Executive.  For
purposes of making the calculations required by this Article 5, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.

 

ARTICLE 6



DEFINITIONS

 

For purposes of the Agreement, the following terms are defined as follows:

 

6.1          “Base Salary” means Executive’s annual base salary as in effect
during the last regularly scheduled payroll period immediately preceding the
Covered Termination.

 

6.2          “Board” means the Board of Directors of the Company.

 

6.3          “Cause” means that, in the reasonable determination of the Company,
Executive:

 

(a)           has committed an act of fraud or embezzlement or has intentionally
committed some other illegal act that has a material adverse impact on the
Company or any successor or parent or subsidiary thereof;

 

(b)           has been convicted of, or entered a plea of “guilty” or “no
contest” to, a felony which causes or may reasonably be expected to cause
substantial economic injury to or substantial injury to the reputation of the
Company or any subsidiary or affiliate of the Company;

 

(c)           has made any unauthorized use or disclosure of confidential
information or trade secrets of the Company or any successor or parent or
subsidiary thereof that has a material adverse impact on any such entity;

 

(d)           has committed any other intentional misconduct that has a material
adverse impact on the Company or any successor or parent or subsidiary thereof,
or

 

(e)           has intentionally refused or intentionally failed to act in
accordance with any lawful and proper direction or order of the Board or the
appropriate individual to whom Executive reports; provided such direction is not
materially inconsistent with the Executive’s customary duties and
responsibilities.

 

6.4          “Change of Control” means and includes each of the following:

 

(a)           the acquisition, directly or indirectly, by any “person” or
“group” (as those terms are defined in Sections 3(a)(9), 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended, and the rules thereunder) of
“beneficial ownership” (as determined pursuant to Rule 13d-3 under the
Securities Exchange Act of 1934, as amended) of securities entitled to vote
generally in the election of directors (“voting securities”) of the Company that
represent fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities, other than:

 

(i)            an acquisition by a trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
the Company or any person controlled by the Company or by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any person
controlled by the Company, or

 

4

--------------------------------------------------------------------------------


 

(ii)           an acquisition of voting securities by the Company or a
corporation owned, directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company;

 

Notwithstanding the foregoing, the following event shall not constitute an
“acquisition” by any person or group for purposes of this Section: an
acquisition of the Company’s securities by the Company that causes the Company’s
voting securities beneficially owned by a person or group to represent fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding voting securities; provided, however, that if a person or group
shall become the beneficial owner of fifty percent (50%) or more of the combined
voting power of the Company’s then outstanding voting securities by reason of
share acquisitions by the Company as described above and shall, after such share
acquisitions by the Company, become the beneficial owner of any additional
voting securities of the Company, then such acquisition shall constitute a
Change of Control; or

 

(b)           the consummation by the Company (whether directly involving the
Company or indirectly involving the Company through one or more intermediaries)
of (x) a merger, consolidation, reorganization, or business combination or (y) a
sale or other disposition of all or substantially all of the Company’s assets or
(z) the acquisition of assets or stock of another entity, in each case other
than a transaction:

 

(i)            which results in the Company’s voting securities outstanding
immediately before the transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the Company or the
person that, as a result of the transaction, controls, directly or indirectly,
the Company or owns, directly or indirectly, all or substantially all of the
Company’s assets or otherwise succeeds to the business of the Company (the
Company or such person, the “Successor Entity”)) directly or indirectly, at
least a majority of the combined voting power of the Successor Entity’s
outstanding voting securities immediately after the transaction, and

 

(ii)           after which no person or group beneficially owns voting
securities representing fifty percent (50%) or more of the combined voting power
of the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this clause (ii) as beneficially owning fifty percent
(50%) or more of combined voting power of the Successor Entity solely as a
result of the voting power held in the Company prior to the consummation of the
transaction; or

 

(c)           the Company’s stockholders approve a liquidation or dissolution of
the Company.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change of
Control if: (i) it constitutes the Company’s initial public offering of its
securities; or (ii) it is a transaction effected primarily for the purpose of
financing the Company with cash (as determined by the Board in its discretion
and without regard to whether such transaction is effectuated by a merger,
equity financing or otherwise).  The Board shall have full and final authority,
which shall be exercised in its discretion, to determine conclusively whether a
Change of Control of the Company has occurred pursuant to the above definition,
and the date of the occurrence of such Change of Control and any incidental
matters relating thereto.

 

6.5          “Code” means the Internal Revenue Code of 1986, as amended from
time to time and the Treasury Regulations thereunder.

 

6.6          “Company” means Sunesis Pharmaceuticals, Inc. or, following a
Change of Control, the surviving entity resulting from such transaction.

 

6.7          “Constructive Termination” means that Executive voluntarily
terminates employment after any of the following are undertaken without
Executive’s express written consent:

 

(a)           a reduction in Executive’s base salary, unless the base salaries
of all other executives are similarly reduced;

 

(b)           a reduction in Executive’s target bonus within twelve (12) months
following the effective date of a Change of Control, unless the target bonuses
of all other executives are similarly reduced; or

 

(b)           a relocation of Executive’s place of employment by more than
thirty (30) miles from such Executive’s place of employment on the Effective
Date.

 

The termination of Executive’s employment as a result of Executive’s death or
disability will not be deemed to be a Constructive Termination.

 

5

--------------------------------------------------------------------------------


 

6.8          “Covered Termination” means an Involuntary Termination Without
Cause or a Constructive Termination.

 

6.9          “Excise Tax” means the excise tax imposed by Section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax.

 

6.10        “Involuntary Termination Without Cause” means Executive’s dismissal
or discharge other than for Cause.  The termination of Executive’s employment as
a result of Executive’s death or disability will not be deemed to be an
Involuntary Termination Without Cause.

 

6.11        A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

6.12        “Stock Awards” means all stock options, restricted stock and such
other awards granted pursuant to the Company’s stock option and equity incentive
award plans or agreements and any shares of stock issued upon exercise thereof.

 

ARTICLE 7

GENERAL PROVISIONS

 

7.1          Employment Status.  This Agreement does not constitute a contract
of employment or impose upon Executive any obligation to remain as an employee,
or impose on the Company any obligation (a) to retain Executive as an employee,
(b) to change the status of Executive as an at-will employee, or (c) to change
the Company’s policies regarding termination of employment.

 

7.2          Notices.  Any notices provided hereunder must be in writing, and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by facsimile) or
the third day after mailing by first class mail to the Company at its primary
office location and to Executive at Executive’s address as listed in the
Company’s payroll records.  Any payments made by the Company to Executive under
the terms of this Agreement shall be delivered to Executive either in person or
at the address as listed in the Company’s payroll records.

 

7.3          Severability.  Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

 

7.4          Waiver.  If either party should waive any breach of any provisions
of this Agreement, he or it shall not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

 

7.5          Arbitration.  Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in San Mateo County, California, before a
single neutral arbitrator in accordance with the National Rules for the
Resolution of Employment Disputes (the “Rules”) of the American Arbitration
Association, and judgment on the award rendered by the arbitrator may be entered
in any court having jurisdiction.  Arbitration may be compelled pursuant to the
California Arbitration Act (Code of Civil Procedure §§ 1280 et seq.).  If the
parties are unable to agree upon an arbitrator, one shall be appointed by the
AAA in accordance with its Rules.  Each party shall pay the fees of its own
attorneys, the expenses of its witnesses and all other expenses connected with
presenting its case; however, Executive and the Company agree that, to the
extent permitted by law, the arbitrator may, in his discretion, award reasonable
attorneys’ fees to the prevailing party.  Other costs of the arbitration,
including the cost of any record or transcripts of the arbitration, AAA’s
administrative fees, the fee of the arbitrator, and all other fees and costs,
shall be borne by the Company.  This Section 7.5 is intended to be the exclusive
method for resolving any and all claims by the parties against each other for
payment of damages under this Agreement or relating to Executive’s employment;
provided, however, that neither this Agreement nor the submission to arbitration
shall limit the parties’ right to seek provisional relief, including, without
limitation, injunctive relief, in any court of competent jurisdiction pursuant
to California Code of Civil Procedure § 1281.8 or any similar statute of an
applicable jurisdiction.  Seeking any such relief shall not be deemed to be a
waiver of such party’s right to compel arbitration.  Both Executive and the
Company expressly waive their right to a jury trial. Pursuant to California
Civil Code Section 1717, each party warrants that it was represented by counsel
in the negotiation and execution of this Agreement, including the attorneys’
fees provision herein.

 

6

--------------------------------------------------------------------------------


 

7.6          Complete Agreement.  This Agreement, including Exhibit A and
Exhibit B, constitutes the entire agreement between Executive and the Company
and is the complete, final, and exclusive embodiment of their agreement with
regard to this subject matter, wholly superseding all written and oral
agreements with respect to severance benefits to Executive in the event of
employment termination.  It is entered into without reliance on any promise or
representation other than those expressly contained herein.  Notwithstanding
anything herein to the contrary, this Agreement shall not supersede any
indemnification agreement between Executive and the Company.

 

7.7          Amendment or Termination of Agreement.  This Agreement may be
changed or terminated only upon the mutual written consent of the Company and
Executive.  The written consent of the Company to a change or termination of
this Agreement must be signed by an executive officer of the Company after such
change or termination has been approved by the Board.

 

7.8          Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

7.9          Headings.  The headings of the Articles and Sections hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

7.10        Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, and the Company, and
any surviving entity resulting from a Change of Control and upon any other
person who is a successor by merger, acquisition, consolidation or otherwise to
the business formerly carried on by the Company, and their respective
successors, assigns, heirs, executors and administrators, without regard to
whether or not such person actively assumes any rights or duties hereunder;
provided, however, that Executive may not assign any duties hereunder and may
not assign any rights hereunder without the written consent of the Company,
which consent shall not be withheld unreasonably.

 

7.11        Choice of Law.  All questions concerning the construction, validity
and interpretation of this Agreement will be governed by the law of the State of
California, without regard to such state’s conflict of laws rules.

 

7.12        Non-Publication.  The parties mutually agree not to disclose
publicly the terms of this Agreement except to the extent that disclosure is
mandated by applicable law or regulation or to their respective advisors (e.g.,
attorneys, accountants).

 

7.13        Construction of Agreement.  In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

 

7.14        Code Section 409A.  This Agreement shall be interpreted, construed
and administered in a manner that satisfies the requirements of Sections 409A of
the Code, and any payment scheduled to be made hereunder that would otherwise
violate Section 409A of the Code shall be delayed to the extent necessary for
this Agreement and such payment to comply with Section 409A of the Code.

 

(Signature Page Follows)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement on the Effective
Date written above.

 

 

SUNESIS PHARMACEUTICALS, INC.

 

ROBERT MCDOWELL, PH.D.

 

 

 

 

 

 

By:

/s/ ANTHONY B. EVNIN

 

/s/ ROBERT MCDOWLL, PH.D.

Name:

Anthony B. Evnin

 

 

Title:

Chairman of the Compensation Committee of the Board of Directors

 

 

 

 

Exhibit A:  Release (Individual Termination)

Exhibit B:  Release (Group Termination)

 

8

--------------------------------------------------------------------------------
